Title: To Alexander Hamilton from Samuel Osborne, 11 February 1799
From: Osborne, Samuel
To: Hamilton, Alexander


          
            Sir
            Fort Jay February 11th 1799—
          
          On Friday noon (8th. Inst.) I received your note of the 6th.
          This is the sixteenth day since my arrest, which confines me to the Island and as it yet remains uncertain when a Court can be convened; I request the limits of my confinement may be extended to the City.
          Should there be no impropriety in this request being granted I beg Sir you will give me the indulgence
          I am Sir respectfully Yr Obedt Hble. Servt.
          
            Sam. Osborn
          
          Genl. Alexander Hamilton New York
        